Case 5:20-cv-00095-JSM-PRL Document 117 Filed 01/21/21 Page 1 of 4 PageID 1520




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

 DORIS HADCOCK,

       Plaintiff,

 v.                                                      Case No: 5:20-cv-95-Oc-30PRL

 JEST OPERATING, INC., PATRICIA R.
 LEININGER, MERIDETH C. NAGEL,
 MICHAEL J. ROGERS, CHRISTIAN W.
 WAUGH, MERIDETH NAGEL, P.A.,
 WAUGH LAW, P.A., GAYLORD &
 ROGERS, LLC, ELIZABETH HEIMAN
 and KIMBERLY SCHULTE,

       Defendants.


                                        ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

 submitted by Magistrate Judge Philip R. Lammens (Dkt. 99), Defendants Michael J.

 Rogers’ and Gaylord & Rogers, LLC’s Objection (Dkt. 102), Plaintiff’s Objection (Dkt.

 103), Defendants Michael J. Rogers’ and Gaylord & Rogers, LLC’s Response to Plaintiff’s

 Objection (Dkt. 115), and Defendant Kimberly Schulte’s Response to Plaintiff’s Objection

 (Dkt. 116).

       Judge Lammens’ Report and Recommendation recommends (1) granting in part and

 denying in part Michael J. Rogers’ and Gaylord & Rogers, LLC’s (“the Rogers

 Defendants”) motion to dismiss and (2) granting Kimberly Schulte’s motion to dismiss in

 its entirety. Plaintiff and the Rogers Defendants object to the recommendation.
Case 5:20-cv-00095-JSM-PRL Document 117 Filed 01/21/21 Page 2 of 4 PageID 1521




        Plaintiff objects to the recommendation to the extent it does not address Plaintiff’s

 requests for leave to amend. Plaintiff sought leave to amend her Amended Complaint in

 her responses in opposition to the Rogers Defendants’ motion to dismiss and Kimberly

 Schulte’s motion to dismiss. (Dkt. 74, pp. 2, 9; Dkt. 77, pp. 2, 8). The Court previously

 noted, however, that it is improper for Plaintiff to seek leave to amend her complaint in her

 response in opposition to a motion to dismiss.         (Dkt. 59).    Nonetheless, Plaintiff

 proceeded to seek leave in her responses despite knowing it is procedurally improper.

 Mandala v. Tire Stickers, LLC, 829 Fed.Appx. 896, 902-903 (11th Cir. 2020) (noting that

 filing a motion is the proper method to request leave to amend a complaint and the district

 court did not abuse its discretion in denying the plaintiff leave to amend his complaint

 when plaintiff merely requested leave to amend without setting forth the substance of the

 proposed amendment or attach a proposed amended complaint and when plaintiff was

 previously granted two opportunities to amend the complaint and curing any deficiencies).

 Here, the Court previously granted Plaintiff leave to amend her complaint and informed

 Plaintiff that her previous request to amend her complaint was improper. Moreover, the

 Court notes that Plaintiff failed to file any opposition to the Rogers Defendants’ motion to

 dismiss Plaintiff’s claims for tortious interference with an expectancy (Count XXIII) and

 elder exploitation (Count XXIX). Accordingly, the Court overrules Plaintiff’s objection

 and declines to grant her leave to amend.

        The Rogers Defendants object to the recommendation that Plaintiff’s claims for

 professional negligence (Counts XVII and XVIII) and breach of fiduciary duty (Count XI

 and XII) should proceed.      Plaintiff’s claims in the initial complaint were dismissed


                                              2
Case 5:20-cv-00095-JSM-PRL Document 117 Filed 01/21/21 Page 3 of 4 PageID 1522




 because the allegations were vague and lacked support.         Now, as Judge Lammens

 concluded, the amended complaint contains much greater detail to withstand a motion to

 dismiss. Accordingly, the Court overrules the Rogers Defendants’ objection.

         After careful consideration of the Report and Recommendation of the Magistrate

 Judge, the parties’ objections and responses, and in conjunction with an independent

 examination of the file, the Court is of the opinion that the Magistrate Judge's Report and

 Recommendation should be adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 99) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.

       2.     Defendants Michael J. Rogers’ and Gaylord & Rogers, LLC’s Motion to

              Dismiss (Dkt. 72) is granted in part and denied in part as follows:

                  a. Defendants Michael J. Rogers’ and Gaylord & Rogers, LLC’s Motion

                     to Dismiss (Dkt. 72) is granted to the extent that Plaintiff’s claims

                     against attorney Michael J. Rogers in the Amended Complaint for

                     tortious interference with an expectancy (Count XXIII) and elderly

                     exploitation (Count XXIX) are dismissed with prejudice.

                  b. Defendants Michael J. Rogers’ and Gaylord & Rogers, LLC’s Motion

                     to Dismiss (Dkt. 72) is denied to the extent that Plaintiff’s claims for

                     professional negligence (Counts XVII and XVIII) and breach of

                     fiduciary duty (Counts XI and XII) will proceed.


                                             3
Case 5:20-cv-00095-JSM-PRL Document 117 Filed 01/21/21 Page 4 of 4 PageID 1523




                 c. Defendants Michael J. Rogers and Gaylord & Rogers, LLC shall file

                     an Answer within fourteen (14) days from the date of this Order.

       3.     Defendant Kimberly Schulte’s Motion to Dismiss (Dkt. 76) is granted.

              Counts XX (professional negligence), XXI (tortious interference with an

              expectancy), and XXII (breach of fiduciary duty) of the Amended Complaint

              are dismissed with prejudice. Defendant Kimberly Schulte is dismissed

              with prejudice from this case.

       DONE and ORDERED in Tampa, Florida, this 21st day of January, 2021.




 Copies Furnished To:
 Counsel/Parties of Record




                                               4
